Citation Nr: 1041515	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-13 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the liver.

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from May 1974 to May 
1977.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  Cirrhosis of the liver was not manifest in service or within 
a year of separation; symptoms were not present for many years 
after separation; and the current disability is not related to 
service. 

1.  Hepatitis is diagnosed by history only; symptoms were not 
manifest in service; and no current residuals are related to 
service. 


CONCLUSIONS OF LAW

1.  Cirrhosis of the liver was not incurred in or aggravated by 
service, and such incurrence or aggravation is not presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Hepatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In pre rating letters dated in September 2006 and January 2007, 
the RO notified the Veteran of the evidence needed to 
substantiate these claims.  This letter also satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claims, 
in the September 2006 and January 2007 letters.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records.  In addition, the Veteran was afforded a VA examination 
as to the nature and etiology of the claimed liver conditions.  
This examination was adequate because it was performed by a 
medical professional based on a review of claims file, 
solicitation of history and symptomatology from the Veteran, and 
a thorough examination of the Veteran.  The resulting diagnoses 
and rationales were consistent with the examination and the 
record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as cirrhosis of the liver, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board notes initially that, although the Veteran served in 
part during a period of war, the evidence does not suggest, and 
the Veteran does not contend, that he engaged in combat with the 
enemy, or that cirrhosis or hepatitis are related to combat.  As 
such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) 
(West 2002), 38 C.F.R. § 3.304(d) (2010).

The Veteran now contends that he incurred hepatitis through air 
gun inoculations during service, and that he incurred cirrhosis 
through abuse of alcohol during service.  

Regarding hepatitis, the Veteran was afforded a VA examination in 
July 2008.  The examiner found that, although the Veteran tested 
positive for hepatitis A and B antibodies, current liver function 
tests were normal, and he tested negative for hepatitis C.  

VA treatment records also contain reference to hepatitis, but 
these are by history only, and there is no diagnosis of an active 
infection during the period pertinent to this claim.  The first 
post-service reference to liver disease comes from a March 1997 
hospitalization for alcohol dependence.  Cirrhosis and hepatitis 
were diagnosed by history only.  

The Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a disability at any time 
during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress 
has specifically limited entitlement to service-connection for 
disease or injury to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence 
does not support a finding of current disability upon which to 
predicate a grant of service connection, there can be no valid 
claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Irrespective of the Board's finding above, that hepatitis and 
cirrhosis have not been active during the period of the current 
claim, the Board acknowledges that a February 2001 VA nephrology 
note includes a diagnosis of mild nephritis.  Therefore, to the 
extent that this represents a current residual of hepatitis or 
cirrhosis, the Board will also address any possible residuals of 
hepatitis or cirrhosis.

Regarding current residuals of cirrhosis, which the Veteran 
maintains resulted from in-service alcohol abuse, the Board notes 
that no compensation shall be paid if a disability is the result 
of a veteran's own willful misconduct or the abuse of alcohol and 
drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301 (2010); see also VAOPGPREC 2-97 (January 16, 
1997).  The law also precludes compensation for primary alcohol 
abuse disabilities, and secondary disabilities that result from 
primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  

While the law precludes compensation for primary alcohol abuse 
disabilities and secondary disabilities that result from primary 
alcohol abuse, it does permit compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom of, a 
service-connected disability. Allen, supra.  However, in this 
case the Veteran has no service-connected disabilities.  
Therefore, service connection on a secondary basis is not in 
order.  

In sum, to the extent that the Veteran maintains that cirrhosis 
of the liver, or residuals of cirrhosis, resulted from alcohol 
abuse in service, or post-service alcohol abuse arising from 
alcohol consumption in service, service connection is precluded 
by law on that basis.  

To the extent that the Veteran maintains that either hepatitis or 
cirrhosis had actual onset in service, or that cirrhosis became 
manifest within a year of separation, this is simply not shown.  
Service treatment records reveal no complaint of or treatment for 
a liver disorder.  At entry into active service in May 1974, the 
Veteran was shown to have tattoos on his right upper-arm and left 
forearm.  The Veteran received several inoculations throughout 
his service.  The method of inoculation was not specified.  There 
is no indication of any blood transfusions.  At separation in 
February 1977, a tattoo of the right upper arm was shown.  The 
Veteran's abdomen, viscera and genito-urinary system were found 
to be clinically normal.  He was found to have no defects or 
diagnoses.  He wrote, "I consider my health good."  Moreover, 
he was assigned a PULHES value of "1" for all categories.  
PULHES is the six categories into which a physical profile is 
divided.  The P stands for physical capacity or stamina; the U 
for upper extremities; the L for lower extremities; the H for 
hearing and ear; the E for eyes; and the S stands for 
psychiatric).  The number 1 indicates that an individual 
possesses a high level of medical fitness and, consequently, is 
medically fit for any military assignment.  Odiorne v. Principi, 
3 Vet. App. 456, 457 (1992).

At separation, the Veteran signed a report of medical history 
indicating that he had no history of hepatitis, that he had never 
had any illness or injury other than those already noted, and 
that he had never consulted or been treated by clinicians, 
physicians, healers, or other practitioners within the prior 5 
years for other than minor illnesses.  Thus, any current 
contention as to onset of either disorder during service is in 
direct conflict with the clinical findings at separation, as well 
as with the Veteran's statements at separation.  

It is the Board's responsibility to evaluate the evidence and to 
assign each report or opinion its due probative weight.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In reviewing the evidence, 
the Board is free to favor one medical opinion over another if 
the Board provides an adequate statement of reasons or bases.  
Id.; see also 38 U.S.C. § 7104(d)(1).

In weighing the conflicting statements provided by the Veteran at 
various times, the point in time in which the statement was made 
is important because a recounting of an event which is closer to 
the time that event occurred is naturally less likely to be 
diluted by the shortcomings of human memory.  Thus, the 
contemporaneous nature of the statement of medical history at 
discharge is significant.  Furthermore, because the Veteran was 
then seeking only medical treatment, it seems likely that he 
would report events carefully and accurately.  See Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).  In contrast, when the 
Veteran thereafter presented his account, he was seeking VA 
benefits rather than medical treatment.  The Board is of course 
cognizant of possible self interest which any veteran has in 
promoting a claim for monetary benefits.  The Board may properly 
consider the personal interest a claimant has in his or her own 
case, but the Board is not free to ignore his assertion as to any 
matter upon which he is competent to offer an opinion.  See Pond 
v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].

There is no question that the Veteran is competent to relate 
events as he remembers them.  Thus, his competency is not at 
issue with regard to recounting the events of service.  Rather, 
it is his credibility which the Board finds is lacking.  Simply 
put, the report of medical history at separation from service is 
more convincing than the Veteran's later statements made in 
support of a claim for monetary benefits.  

Also supportive of the Board's finding as to the credibility of 
the Veteran's current assertions, while those assertions conflict 
with the normal clinical findings at separation, his statements 
at separation are consistent with the clinical findings at 
separation.  

The Board also finds it significant that the Veteran did not 
report cirrhosis or hepatitis, either to VBA or to his health 
care providers, until 1997, two decades after service.  See Shaw 
v. Principi, 3 Vet. App. 365 (1992).  Moreover, at the time of 
the May 1997 claim, the Veteran was seeking only nonservice-
connected pension benefits and he noted that cirrhosis had its 
onset in June 1994.  His statements in May 1997 also support the 
Board's conclusion that cirrhosis did not become manifest within 
a year of separation.  

Finally, regarding nexus, the Veteran was afforded a VA 
examination in July 2008, and the examiner concluded that it was 
less than as likely as not that hepatitis or cirrhosis had their 
onset in service, or were related to service.  There is in fact 
no medical opinion that purports to relate either disorder to 
service.  Thus, to the extent that mild nephritis is a residual 
of hepatitis or cirrhosis, the clinical evidence establishes 
conclusively that it is not related to service.  

The Veteran clearly believes that a current liver disorder is 
related to service.  Lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

Here, there is no essential dispute regarding cirrhosis.  As 
stated above, the Veteran believes that it is related to alcohol 
consumption, which is supported by the clinical evidence.  
Consistent with this, an April 2002 VA psychiatric evaluation 
refers to an Axis III diagnosis of alcoholic cirrhosis of the 
liver.  Neither the Veteran nor the clinical evidence suggest 
onset within a year of separation.  As applicable law prohibits 
service connection for disabilities associated with the abuse of 
alcohol or drugs, service connection is not warranted.  

Regarding hepatitis, the Veteran's assertion that hepatitis is 
related to air gun inoculations is simply speculation.  The 
etiology of hepatitis is not a simple matter that is subject to 
lay observation, and the Veteran's opinion is therefore not 
competent evidence.  To the extent that he bases his opinion on 
an assertion that he had symptoms in service and continuously 
thereafter, as discussed above, this assertion is not credible, 
and an opinion based on that assertion is also not credible.  

In sum, as the evidence demonstrates no symptoms of a liver 
disorder for many years after service, and demonstrates that 
cirrhosis is related to abuse of alcohol, and that neither 
cirrhosis nor hepatitis are related to service, service-connected 
for either claimed disability is not in order.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for cirrhosis of the liver is denied.

Service connection for hepatitis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


